Case 18-10267          Doc 42      Filed 10/23/18 Entered 10/23/18 20:44:25   Desc Main
                                    Document     Page 1 of 20



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                (Asheville Division)

In re:                                         )         Chapter 11
                                               )
GEORGE B. HYLER, JR.                           )         Case No. 18-10267
                                               )
                             Debtor.           )

                                   DISCLOSURE STATEMENT


Dated: Charlotte, North Carolina
       October 23, 2018

MOON WRIGHT & HOUSTON, PLLC
Richard S. Wright (NC State Bar No. 24622)
121 West Trade Street, Suite 1950
Charlotte, North Carolina 28202
Telephone: (704) 944-6560
Counsel for the Debtor




MWH: 10413.001; 00019549.3
Case 18-10267          Doc 42    Filed 10/23/18 Entered 10/23/18 20:44:25                Desc Main
                                  Document     Page 2 of 20


                                        ARTICLE I
                                INTRODUCTION AND OVERVIEW

     NO REPRESENTATIONS CONCERNING THE DEBTOR, HIS ASSETS, OR HIS
LIABLITIES, OTHER THAN THOSE SPECIFICALLY SET FORTH HEREIN, HAVE
BEEN AUTHORIZED BY THE DEBTOR.

A.       GENERAL

       On June 25, 2018, George B. Hyler, Jr. (the “Debtor”) filed a voluntary petition for relief
under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy
Code”), with the United States Bankruptcy Court for the Western District of North Carolina (the
“Bankruptcy Court”), bearing Case No. 18-10267.

        The Honorable George R. Hodges, United States Bankruptcy Judge, presides over the
Debtor’s bankruptcy case (referred to as the “Chapter 11 Case” when applicable). The Debtor
continues in possession of his properties and the management of his affairs as “debtor in
possession” pursuant to sections 1107 and 1108 of the Bankruptcy Code.

         Contemporaneously herewith, the Debtor has filed his Plan of Reorganization pursuant to §
1121(a) of the Bankruptcy Code (the “Plan”). The Plan sets forth the proposed reorganization of
the Debtor’s chapter 11 estate (the “Estate”) and the distribution of recoveries to creditors
(collectively, the “Creditors”) of the Debtor’s Estate. A copy of the Plan is attached as Exhibit A to
this disclosure statement (the “Disclosure Statement”). Pursuant to § 1126 of the Bankruptcy
Code, the Debtor is soliciting acceptances of the Plan from the classes of Claims entitled to vote on
the Plan. This Disclosure Statement is submitted pursuant to § 1125 of the Bankruptcy Code in
order to provide information of the kind necessary to enable a hypothetical reasonable investor to
make an informed judgment in the exercise of its right to vote on the Plan.

B.       PURPOSE OF DISCLOSURE STATEMENT

         The Debtor provides this Disclosure Statement in order to permit eligible parties to make
an informed decision in voting to accept or reject the Plan. The Disclosure Statement is presented
to all Creditors in order to satisfy the requirements of § 1125 of the Bankruptcy Code. Section
1125 requires a disclosure statement to provide information sufficient to enable a hypothetical and
reasonable investor, typical of the Creditors, to make an informed judgment whether to accept or
reject the Plan. This Disclosure Statement may not be relied upon for any purpose other than that
described above.

        This Disclosure Statement and the Plan are an integral package, and they must be
considered together for the reader to be adequately informed.

        No representations concerning the Debtor or the value of his property are authorized by the
Debtor other than as set forth in this Disclosure Statement. Any representations or inducements
made to secure your acceptance or rejection of the Plan other than as contained in this Disclosure
Statement should not be relied upon by you in arriving at your decision, and such additional
representations and inducements should be reported to counsel for the Debtor, who will deliver
such information to the Bankruptcy Court for such action as may be appropriate.




MWH: 10413.001; 00019549.3
Case 18-10267          Doc 42    Filed 10/23/18 Entered 10/23/18 20:44:25                  Desc Main
                                  Document     Page 3 of 20


        The information contained in this Disclosure Statement, including the information
contained in the exhibits attached hereto, has not been subject to an audit or independent review.
Accordingly, the Debtor is unable to warrant or represent that the information concerning the
Debtor or his financial condition is accurate or complete. Any projected information contained in
this Disclosure Statement has been presented for illustrative purposes only, and because of the
uncertainty and risk factors involved, the Debtor’s actual results may not be as projected herein.

        Although an effort has been made to be as accurate as possible under the circumstances,
the Debtor does not warrant or represent that the information contained in this Disclosure
Statement is correct. The Disclosure Statement contains only a summary of the Plan. Each
Creditor who is entitled to vote on the Plan is urged to review the Plan prior to casting its vote.

         The statements contained in this Disclosure Statement are made as of the date of the
Disclosure Statement unless another time is specified. The delivery of this Disclosure Statement
shall not under any circumstances create an implication that there has not been any change in the
facts set forth since the date of the Disclosure Statement.

        Schedules of the assets and liabilities of the Debtor as of the Petition Date (collectively, as
may be amended from time to time, the “Schedules”) are on file with the clerk of the Bankruptcy
Court and may be inspected by interested parties during regular business hours.

         This Disclosure Statement has been prepared in accordance with § 1125 of the Bankruptcy
Code and not in accordance with federal or state securities law or other applicable nonbankruptcy
law. Entities holding or trading in or otherwise purchasing, selling, or transferring Claims against,
interests in, or securities of the Debtor should evaluate this Disclosure Statement only in light of the
purpose for which it was prepared.

       This Disclosure Statement has not been approved or disapproved by the Securities and
Exchange Commission nor has the commission passed upon the accuracy or adequacy of the
statements contained herein.

         The Honorable George R. Hodges will hold a hearing on confirmation of the Plan (the
“Confirmation Hearing”) in the United States Bankruptcy Court, 100 Otis Street, Asheville, North
Carolina on _______ 2018, at 9:30 a.m. At the Confirmation Hearing, the Bankruptcy Court will
consider whether the Plan satisfies the requirements of the Bankruptcy Code, including whether the
Plan is in the best interests of the Creditors, and will review the ballot reports concerning votes cast
for acceptance and rejection of the Plan.

C.       BRIEF OVERVIEW OF THE DEBTOR AND THE PLAN

         1.       Description of the Debtor

         The Debtor is an individual residing in Asheville, North Carolina. The Debtor’s primary
assets are his home, two tracts of vacant land, and two commercial parcels, all in Buncombe
County. Together, the Debtor’s real property is valued at over $6.5 million. The Debtor’s two
tracts of vacant land and two commercial parcels are encumbered by deeds of trust in favor of
HomeTrust Bank with a principal balance on the two underlying notes alleged to be over $2.2
million. Additionally, the prior owner of one of the commercial properties holds a subordinated
deed of trust related to a seller financing transaction with the Debtor. The payoff on the underlying
note is approximately $1.5 million.


MWH: 10413.001; 00019549.3                         2
Case 18-10267          Doc 42    Filed 10/23/18 Entered 10/23/18 20:44:25                 Desc Main
                                  Document     Page 4 of 20


        The Debtor is the majority partner of a law firm that was incorporated in 1990 and is also
located in Asheville, North Carolina. The firm operates from office space rented from the Debtor.
In addition to his salary from the firm and revenue generated by his real property holdings, the
Debtor receives Social Security benefits.

         2.       Reasons for the Chapter 11 Filing

        HomeTrust’s two notes are cross collateralized. After the Debtor allegedly failed to meet
his obligations on one of the notes when it matured, HomeTrust declared both to be in default.
When negotiations with HomeTrust were unsuccessful, the Debtor filed the Chapter 11 Case to stay
an ongoing foreclosure action to maximize the value of assets to be surrendered and to structure an
orderly plan to satisfy the Claims of Creditors from his future income.

         3.       The Proposed Reorganization of the Debtor’s Estate

        Pursuant to the Plan, each holder of an Allowed Secured Claim (other than HomeTrust)
will receive periodic payments with interest, based on the value of its underlying collateral, until
each Allowed Secured Claim is fully satisfied. HomeTrust will receive the indubitable equivalent
of its Allowed Secured claim through a combination of collateral surrender and installment
payments. All Allowed Unsecured Claims will be either (i) paid in full shortly after the Effective
Date or (ii) paid in full through three annual installments of principal and interest. The Debtor’s
employment and rental income is sufficient to meet his family’s post-confirmation living expenses
and leave funds available to make these distributions to Creditors.

       The Debtor reserves the right to resort to the “cram down” provisions of Section 1129(b) of
the Bankruptcy Code, and the filing of the Plan shall constitute a motion for such relief.

D.       DISTRIBUTIONS UNDER THE PLAN

         Summaries of the classification and treatment of Claims under the Plan, and the
distributions that holders of Claims may expect to receive under the Plan, are set forth in Article III
of this Disclosure Statement below. However, the amounts listed are merely the Debtor’s estimates
based on information available as of the filing of this Disclosure Statement. The actual amounts
could be substantially different, causing the ultimate distributions to creditors to be higher or lower
than estimated.

      CREDITORS AND OTHER PARTIES IN INTEREST ARE URGED TO REVIEW THE
CONTENTS OF THE PLAN ITSELF, WHICH IS ATTACHED AS EXHIBIT A TO THIS
DISCLOSURE STATEMENT IN ITS ENTIRETY.

         The reorganization of the Debtor’s Estate under the Plan will ensure at least an equivalent
return to creditors than they would receive if the Estate were to be liquidated under chapter 7 of the
Bankruptcy Code. For a more detailed explanation, please refer to Article V of this Disclosure
Statement below. To the extent that any provisions of this Disclosure Statement are inconsistent
with the provisions of the Plan, the terms of the Plan shall control; provided, however, that the
Confirmation Order shall control to the extent there is any inconsistency between the Plan and the
Confirmation Order.

         For a more detailed description of the terms and provisions of the Plan, please refer to
Article III below and the Plan itself.


MWH: 10413.001; 00019549.3                        3
Case 18-10267          Doc 42       Filed 10/23/18 Entered 10/23/18 20:44:25            Desc Main
                                     Document     Page 5 of 20


E.       CREDITORS ENTITLED TO VOTE ON THE PLAN

         Holders of Claims in Classes 1 and 3-7 are impaired by the Plan and, as such, the Debtor
is soliciting votes from holders of Allowed Claims in these classes as set forth in Article 4 of the
Plan.

        The Plan will be confirmed if it is accepted by the requisite majorities of each Class of
Claims entitled to vote on the Plan and all other conditions to confirmation are met by the Debtor.
However, the Debtor may seek to “cram down” the Plan pursuant to § 1129(b) of the Bankruptcy
Code on any Class of claimants that vote to reject the Plan. (For more information on “cram
down,” please refer to Article V, Section C below). The requisite majority for confirmation of the
Plan by a particular Class without “cram down” is acceptance by at least two-thirds (2/3) in dollar
amount and more than one-half (1/2) in number of Allowed Claims that are actually voted.

F.       INSTRUCTIONS REGARDING VOTING, CONFIRMATION,
         AND OBJECTIONS TO CONFIRMATION

         1.       Voting Instructions

     BEFORE VOTING, YOU SHOULD READ THIS DISCLOSURE STATEMENT
AND ITS EXHIBITS, INCLUDING THE PLAN AND ITS EXHIBITS, IN THEIR
ENTIRETY. BALLOTS MUST BE RECEIVED NO LATER THAN _______, 2018.

         You may vote on the Plan by completing and mailing the enclosed Ballot to:

                             Moon Wright & Houston, PLLC
                             Attention: Richard S. Wright
                             121 West Trade Street, Suite 1950
                             Charlotte, North Carolina 28202

        You should use the ballots sent to you with this Disclosure Statement to cast your votes for
or against the Plan. You may NOT cast ballots or votes orally. In order for your ballot to be
considered by the Bankruptcy Court, it must be received at the above address no later than the date
designated above. If you are a holder of a Claim entitled to vote on the Plan and did not receive a
ballot with this Disclosure Statement, you may obtain a ballot by contacting Moon Wright &
Houston, PLLC at the address shown above.

         Only holders of Allowed Claims in impaired Classes are entitled to vote on the Plan. In
addition, the record date of all Claims against the Debtor for voting purposes shall be _______,
2018. Persons holding Claims transferred by any means after such date will not be permitted to
vote on the Plan. An impaired Class of Claims accepts the Plan if at least two-thirds (2/3) in
amount, and more than one-half (1/2) in number, of the Allowed Claims in the Class that are
actually voted are cast in favor of the Plan. Subject to the terms of the Plan, Claimants who do not
vote are not counted as having voted either for or against the Plan. Pursuant to the provisions of §
1126 of the Bankruptcy Code, the Bankruptcy Court may disallow any vote accepting or rejecting
the Plan if such vote is not cast in good faith. A Creditor’s failure to vote on the Plan will not
affect such Creditor’s right to a Distribution under the Plan.




MWH: 10413.001; 00019549.3                          4
Case 18-10267          Doc 42    Filed 10/23/18 Entered 10/23/18 20:44:25                 Desc Main
                                  Document     Page 6 of 20


         If the voting members of an impaired Class do not vote unanimously for the Plan but,
nonetheless, vote for the Plan by at least the requisite two-thirds (2/3) in amount of Allowed Claims
in that Class and one-half (1/2) in number of Allowed Claims actually voted in that Class, the Plan,
at a minimum, must provide that each member of such Class will receive property of a value, as of
the Effective Date, that is not less than the amount such Class members would receive or retain if
the Estate was liquidated under chapter 7 of the Bankruptcy Code.

        The Debtor may dispute Proofs of Claim that have been filed or that the Debtor listed as
disputed in its Schedules filed with the Bankruptcy Court. Persons whose Claims are disputed may
participate in, Distributions under the Plan only to the extent that the Bankruptcy Court allows their
Claims. The Bankruptcy Court may temporarily allow a Claim for voting purposes only. The
Schedules, which list the Claims and whether such Claims are disputed, can be inspected at the
Office of the Clerk of the United States Bankruptcy Court for the Western District of North
Carolina, Charles Jonas Federal Building, 401 West Trade Street, Room 111, Charlotte, North
Carolina.

        The Bankruptcy Court established September 4, 2018 as the deadline by which all proofs
of Claim must be filed in this Chapter 11 Case, except for governmental units. The deadline for
governmental units to file a proof of claim is 180 days from the date of the voluntary petition, the
order for relief, or conversion, whichever is later.

        Whether or not a Claimant votes on the Plan, such Persons will be bound by the Plan,
including the terms and treatment of Claims set forth therein, if the Plan is accepted by the requisite
majorities of the Classes or is “crammed down” and confirmed by the Bankruptcy Court.
Allowance or disallowance of a Claim for voting purposes does not necessarily mean that all or a
portion of that Claim will be allowed or disallowed for purposes of Distribution under the Plan.

         2.       Confirmation of the Plan

         Once it is determined which impaired Classes, if any, have or have not accepted the Plan,
the Bankruptcy Court will determine whether the Plan may be confirmed. If all impaired Classes
accept the Plan, it will be confirmed provided that the Bankruptcy Court finds the other conditions
set forth in § 1129(a) of the Bankruptcy Code satisfied.

        The Bankruptcy Court may confirm the Plan, even if all of the impaired Classes do not
accept the Plan, if the Bankruptcy Court finds that certain additional conditions are met.
Accordingly, if the Plan is not accepted by the requisite amount of Claims in their respective
impaired Classes, the Debtor will seek confirmation of the Plan as to such non-accepting Classes
pursuant to § 1129(b) of the Bankruptcy Code. Section 1129(b) of the Bankruptcy Code is
generally referred to as the “cram down” provision. The Bankruptcy Court may confirm a Plan
over the objection of a non-accepting Class if the Plan satisfies one of the alternative requirements
of § 1129(b)(2)(A) of the Bankruptcy Code. The Bankruptcy Court may confirm the Plan over the
objection of a non-accepting Class if the non-accepting members of the Class will receive the full
value of their Claims, or, if the non-accepting members of the Class stand to receive less than full
value, no Classes of junior priority will receive anything on account of their respective Claims.

         3.       Objections to Confirmation

       Any objections to confirmation of the Plan must be filed with the Clerk of the Bankruptcy
Court and served upon (a) Richard S. Wright, Moon Wright & Houston, PLLC, 121 West Trade


MWH: 10413.001; 00019549.3                        5
Case 18-10267          Doc 42     Filed 10/23/18 Entered 10/23/18 20:44:25              Desc Main
                                   Document     Page 7 of 20


Street, Suite 1950, Charlotte, North Carolina 28202; and (b) the United States Bankruptcy
Administrator, 402 West Trade Street, Charlotte, North Carolina 28202, in such a manner as will
cause such objections to be filed with the Bankruptcy Court and received by the aforementioned
parties by ________, 2018.

         4.       Confirmation Hearing

        A hearing on confirmation of the Plan is scheduled before the Honorable George R.
Hodges, United States Bankruptcy Judge, United States Bankruptcy Court for the Western District
of North Carolina, 100 Otis Street, Asheville, North Carolina on _______ 2018, at 9:30 a.m.
Announcement of the adjournment or continuance of such hearing, if any, may be made in writing
or in open court. No further written notice is required to be sent to claimants, interest holders, or
other parties in interest.

                                 ARTICLE II
                BACKGROUND INFORMATION REGARDING THE DEBTOR

A.       COMMENCEMENT OF THE CHAPTER 11 CASE

         1.       Filing of the Petition

        The Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code
on June 25, 2018.

         2.       Debtor in Possession; Effect of Bankruptcy Filing

        Following commencement of the Chapter 11 Case, the Debtor has continued to manage his
business and affairs as debtor in possession, subject to the oversight of the Bankruptcy Court.
Upon the filing of the chapter 11 petition, substantially all claims against the Debtor that existed
prior to the Petition Date became subject to the automatic stay provisions under § 362 of the
Bankruptcy Code. These pre-petition claims may arise from the determination by the Bankruptcy
Court of allowed claims for contingent liabilities and other disputed amounts.

B.       SIGNIFICANT EVENTS DURING THE CHAPTER 11 CASE

         1.       Filing of Schedules

        The Debtor filed his Schedules of Assets and Liabilities, and his Statement of Financial
Affairs on July 23, 2018 (collectively, the “Schedules”).

         2.       Retention of Professionals by the Debtor

        The Debtor is represented by Moon Wright & Houston, PLLC as bankruptcy counsel in
connection with the Chapter 11 Case.

         3.       Bar Date for Filing of Claims

        The Bankruptcy Court established September 4, 2018 (the “Claims Bar Date”) as the
deadline by which all proofs of Claim must be filed in this Chapter 11 Case, except for
governmental units. The deadline for governmental units to file a proof of claim is 180 days from


MWH: 10413.001; 00019549.3                        6
Case 18-10267          Doc 42    Filed 10/23/18 Entered 10/23/18 20:44:25                 Desc Main
                                  Document     Page 8 of 20


the date of the voluntary petition, the order for relief, or conversion, whichever is later. The Clerk
of the Bankruptcy Court transmitted notices of the Bar Date to all known actual or potential
claimants and informed them of their need to file a Claim with the Bankruptcy Court on or before
the Claims Bar Date.

                                      ARTICLE III
                         THE DEBTOR'S PLAN OF REORGANIZATION

     THE FOLLOWING IS A SUMMARY OF THE PROVISIONS OF THE PLAN AND,
ACCORDINGLY, IS NOT AS COMPLETE AS THE FULL TEXT OF THE PLAN THAT
ACCOMPANIES THIS DISCLOSURE STATEMENT. THE PLAN ITSELF, ATTACHED
AS EXHIBIT A HERETO, SHOULD BE READ IN ITS ENTIRETY.

A.       SUMMARY OF PAYMENT PROVISIONS OF THE PLAN

         1.       Impairment of Claims

         Under the Bankruptcy Code, a class of claims or interests is deemed “impaired” under a
chapter 11 plan unless, in general, the rights of the holders of the claims or interests of such class
are not altered or, with respect to interests, the holders receive cash equal to the greater of (a) any
liquidation preference or (b) the redemption price, if either is applicable. Any class that is deemed
impaired must accept the plan by the requisite majority before the plan can be confirmed, unless the
Bankruptcy Court finds, pursuant to § 1129(b) of the Bankruptcy Code, that the plan is fair and
equitable and does not discriminate unfairly with respect to each class that is impaired and has not
accepted the plan.

         2.       Treatment of Claims

         The treatment of and consideration to be received by holders of Allowed Claims pursuant
to the Plan will be in full settlement, release, and discharge of their respective Allowed Claims
relating to the Debtor and other Persons, as applicable, as specified in the Plan.

B.       CLASSIFIED CLAIMS UNDER THE PLAN

         The Plan divides the Claims against the Debtor into various Classes and designations.
Below is a description of the general Classes and designations of claims against the Debtor and the
corresponding treatment thereof under the Plan. Allowed Administrative Claims and Allowed
Priority Tax Claims are not designated as classes of Claims for purposes of the Plan pursuant to
Sections 1123, 1124, 1126 and 1129 of the Bankruptcy Code.

        Holders of Claims should consult this listing when completing the enclosed Ballot.
Holders of Claims of $250 or less should also refer to Part C, below, regarding their inclusion
in the Administrative Convenience Class.

        All amounts listed for each Class of Claims are merely estimates, subject to change through
the Debtor’s claims review and objection process. All capitalized terms not defined herein shall
have the meanings ascribed to them in the Plan.




MWH: 10413.001; 00019549.3                        7
Case 18-10267          Doc 42     Filed 10/23/18 Entered 10/23/18 20:44:25              Desc Main
                                   Document     Page 9 of 20


C.       OPTION FOR INCLUSION IN ADMINISTRATIVE CONVENIENCE CLASS

         Class 6 consists of the Unsecured Convenience Claims, which are those Claims in amounts
of $250.00 or less each. The holder of a Claim in excess of this amount may, at its option, elect to
have its Claim treated in Class 6 by marking the same on the enclosed Ballot. The maximum
amount to be distributed by the Reorganized Debtor on account of an Allowed Class 6 Claim is
$250.00. A Creditor which elects to have its Claim treated in Class 6 will receive no other
distribution except as specifically provided for the Allowed Unsecured Convenience Claims.




                             [Remainder of Page Intentionally Left Blank]




MWH: 10413.001; 00019549.3                        8
      Case 18-10267            Doc 42       Filed 10/23/18 Entered 10/23/18 20:44:25                        Desc Main
                                            Document      Page 10 of 20



     DESCRIPTION OF CLAIMS AND                                 DESCRIPTION OF PROPOSED                             ESTIMATED
     INTERESTS AND CLASSES AND                               DISTRIBUTION UNDER THE PLAN                           RECOVERY
  ANTICIPATED AMOUNT OF ALLOWED
              CLAIMS

Allowed Administrative Claims                          Not Classified in Plan; Not Entitled to Vote                  100%

An Allowed Administrative Claim is any cost and        Except to the extent the holder of an Allowed
expense of administration of the Chapter 11 Case       Administrative Claim agrees otherwise, each holder
entitled to priority in payment under § 507(a)(1) of   of an Allowed Administrative Claim shall be paid, in
the Bankruptcy Code, or as may be allowed by           respect of such Allowed Claim, the full amount
Final Order of the Bankruptcy Court.                   thereof in Cash (or such other form as is agreed upon
                                                       by any holder of an Allowed Administrative Claim)
The Debtor estimates that, after completion of the     as soon as practicable after the later of (a) the
claim reconciliation process, and excluding any        Effective Date and (b) the date on which such Claim
cure amounts related to assumption of executory        becomes an Allowed Claim, except that Allowed
contracts and leases, the amount of Allowed            Administrative Claims arising in the ordinary course
Administrative Claims will be: $45,000.                of business shall, if due at a later date pursuant to its
                                                       terms, be paid when otherwise due. Furthermore, all
                                                       fees payable pursuant to Section 1930 of title 28 of
                                                       the United States Code shall be paid pursuant to §
                                                       11.1 of the Plan.

Allowed Priority Tax Claims                            Not Classified in Plan; Not Entitled to Vote                  100%

An Allowed Priority Tax Claim is any Claim that        Each holder of an Allowed Priority Tax Claim shall
is entitled to priority in payment pursuant to §       be paid the Allowed Amount of its Allowed Priority
507(a)(8) of the Bankruptcy Code.                      Tax Claim, at the option of the Reorganized Debtor:
                                                       (a) in full, in Cash, on the Effective Date or as soon
The Debtor estimates that the amount of Allowed        as practicable thereafter; (b) upon such other terms
Priority Tax Claims will be $0.00.                     as may be mutually agreed upon between such
                                                       holder of an Allowed Priority Tax Claim and the
                                                       Reorganized Debtor; or (c) in four Cash payments
                                                       commencing on or before June 1, 2019 and
                                                       continuing in three additional, annual installments
                                                       thereafter on or before May 31st of years 2020-2021,
                                                       respectively, in an aggregate amount equal to such
                                                       Allowed Priority Tax Claim (less any payments
                                                       made by the Debtor with respect thereto during the
                                                       Chapter 11 Case) together with interest at such rate
                                                       as required by Section 511 of the Bankruptcy Code
                                                       or otherwise as required by Section l129(a)(9)(C) or
                                                       (D) of the Bankruptcy Code.


Class 1: Secured Tax Claims                            Impaired; Entitled to Vote                                    100%

Class 1 consists of all Allowed Secured Tax            Each holder of an Allowed Secured Tax Claim, shall
Claims as determined pursuant to section 506(a) of     be paid the Allowed Amount of its Allowed Secured
the Bankruptcy Code.                                   Tax Claim, at the option of the Reorganized Debtor:
                                                       (a) in full, in Cash, on the Effective Date or as soon
                                                       as practicable thereafter; (b) upon such other terms
                                                       as may be mutually agreed upon between such
                                                       holder of an Allowed Secured Claim and the



       MWH: 10413.001; 00019549.3                              9
      Case 18-10267           Doc 42       Filed 10/23/18 Entered 10/23/18 20:44:25                      Desc Main
                                           Document      Page 11 of 20



      DESCRIPTION OF CLAIMS AND                             DESCRIPTION OF PROPOSED                             ESTIMATED
       INTERESTS AND CLASSES AND                          DISTRIBUTION UNDER THE PLAN                           RECOVERY
 ANTICIPATED AMOUNT OF ALLOWED
                    CLAIMS
The Debtor estimates that the amount of Allowed     Reorganized Debtor; or (c) in four Cash payments
Class 1 Claims will be $49,900.                     commencing on or before June 1, 2019 and
                                                    continuing in three additional, annual installments
For purposes of voting, each holder of an Allowed   thereafter on or before May 31st of years 2020-2022,
Secured Tax Claim shall be considered to be the     respectively, in an aggregate amount equal to such
sole member of a separate Class.                    Allowed Secured Tax Claim (less any payments
                                                    made by the Debtor with respect thereto during the
                                                    Chapter 11 Case) together with interest at such rate
                                                    as required by Section 511 of the Bankruptcy Code
                                                    or otherwise as required by Section l129(a)(9)(C) or
                                                    (D) of the Bankruptcy Code. Each holder of an
                                                    Allowed Secured Tax claim shall retain its existing
                                                    liens, privileges and encumbrances, which shall
                                                    retain the same validity, priority and extent that
                                                    existed on the Petition Date.


Class 2: First Secured Claim of TruPoint (secured   Not Impaired; Not Entitled to Vote                            100%
by Debtor’s home)

Class 2 consists of the first Allowed Secured       This Claim shall be treated as a secured obligation of
Claim of TruPoint.                                  the Reorganized Debtor upon the same terms and
                                                    conditions as set forth in the Debtor’s pre-petition
The Debtor estimates that the amount of the         loan agreement with TruPoint. TruPoint shall retain
Allowed Class 2 Claim is $589,535                   its lien with the priority thereof, as it existed on the
                                                    Petition Date pursuant to §1129(b)(2)(A)(i)(I) of the
                                                    Bankruptcy Code until its Allowed Class 2 Claim is
                                                    satisfied as set forth in the Plan.


Class 3: Second Secured Claim of TruPoint           Impaired; Entitled to Vote                                    100%
(secured by Debtor’s 2014 GMC Yukon)

Class 3 consists of the second Allowed Secured      This Claim shall be treated as a secured obligation of
Claim of TruPoint.                                  the Reorganized Debtor in the amount of $14,843.32,
                                                    less any payments made by the Debtor to TruPoint
The Debtor estimates that the amount of the         with respect to such Claim during the Chapter 11
Allowed Class 3 Claim is $14,850.                   Case. Payments on account of TruPoint’s second
                                                    Allowed Secured Claim shall begin in the first full
                                                    calendar month following the Effective Date and
                                                    shall be made in equal monthly installments of
                                                    principal and interest, with interest at 5.279% per
                                                    annum, over 60 months with no prepayment penalty.
                                                    TruPoint shall retain its lien with the priority thereof,
                                                    as it existed on the Petition Date pursuant to
                                                    §1129(b)(2)(A)(i)(I) of the Bankruptcy Code until its
                                                    Allowed Class 3 Claim is satisfied as set forth in the
                                                    Plan.




       MWH: 10413.001; 00019549.3                           10
      Case 18-10267           Doc 42     Filed 10/23/18 Entered 10/23/18 20:44:25                     Desc Main
                                         Document      Page 12 of 20



    DESCRIPTION OF CLAIMS AND                              DESCRIPTION OF PROPOSED                           ESTIMATED
    INTERESTS AND CLASSES AND                            DISTRIBUTION UNDER THE PLAN                         RECOVERY
 ANTICIPATED AMOUNT OF ALLOWED
             CLAIMS

Class 4: Secured Claim of Schultz                  Impaired; Entitled to Vote                                  100%

Class 4 consists of the Allowed Secured Claim of   The Allowed Secured Claim of Schultz shall be
Schultz.                                           treated as a secured obligation of the Reorganized
                                                   Debtor in the amount of $200,000, which shall be
The Debtor estimates that the amount of the        paid on or before December 31, 2020 or as otherwise
Allowed Class 4 Claim is $1,500,000.               agreed by Schultz and the Reorganized Debtor.
                                                   Schultz shall retain their lien with the priority
                                                   thereof, as it existed on the Petition Date pursuant to
                                                   §1129(b)(2)(A)(i)(I) of the Bankruptcy Code as to
                                                   the Aldi Property until their Allowed Class 4 Claim
                                                   is satisfied as set forth in the Plan. Upon the
                                                   Effective Date, the lien held by Schultz on the
                                                   Airport Road Property shall be deemed released.
                                                   Once the Allowed Secured Claim of Schultz is
                                                   satisfied, the lien held by Schultz on the Aldi
                                                   Property shall also be deemed released.            The
                                                   Reorganized Debtor may seek such orders from the
                                                   Bankruptcy Court as are necessary following
                                                   occurrence of the Effective Date to effectuate the
                                                   releases set forth in section 3.4.2 of the Plan.


Class 5: Secured Claim of HomeTrust                Impaired; Entitled to Vote                                  100%

Class 5 consists of the Allowed Secured Claim of   This Claim shall be treated as a secured obligation of
HomeTrust.                                         the Reorganized Debtor in an amount: (i) up to the
                                                   value of the collateral securing the Claim as
The Debtor estimates that the amount of the        determined by the Bankruptcy Court pursuant to
Allowed Class 5 Claim is $3,000,000.               section 506 of the Bankruptcy Code, or (ii) as
                                                   otherwise agreed upon by the Debtor and
                                                   HomeTrust, less any payments made by the Debtor
                                                   to HomeTrust during the Chapter 11 Case.

                                                   Within 14 days after the Confirmation Date, the
                                                   Airport Road Property and the Rockwood Road
                                                   Property shall be surrendered to HomeTrust by the
                                                   Reorganized Debtor in partial satisfaction of the
                                                   Allowed Class 5 Claim in an amount as determined
                                                   pursuant to the Debtor’s Motion for Valuation of
                                                   Real Property. After a credit for the partial surrender
                                                   of the HomeTrust Collateral, the remaining Allowed
                                                   Secured Claim of HomeTrust shall be paid in equal
                                                   monthly installments of principal and interest, with
                                                   interest at 6% per annum. Said payments shall begin
                                                   in the first full calendar month following the
                                                   Effective Date and continue for 240 months with no
                                                   prepayment penalty.




       MWH: 10413.001; 00019549.3                         11
      Case 18-10267           Doc 42     Filed 10/23/18 Entered 10/23/18 20:44:25                      Desc Main
                                         Document      Page 13 of 20



    DESCRIPTION OF CLAIMS AND                               DESCRIPTION OF PROPOSED                           ESTIMATED
    INTERESTS AND CLASSES AND                             DISTRIBUTION UNDER THE PLAN                         RECOVERY
 ANTICIPATED AMOUNT OF ALLOWED
             CLAIMS
                                                    HomeTrust shall retain its lien with the priority
                                                    thereof, as it existed on the Petition Date pursuant to
                                                    §1129(b)(2)(A)(i)(I) of the Bankruptcy Code on the
                                                    Orange Street Property and the Aldi Property until its
                                                    Allowed Class 5 Claim is satisfied as set forth in the
                                                    Plan.




Class 6: Unsecured Convenience Claims               Impaired; Entitled to Vote                                  100%

Class 6 consists of all Allowed General Unsecured   Holders of Allowed Class 6 Claims will be paid the
Claims in amounts of $250 or less each. Any         full amount of their Allowed Unsecured Claims as of
creditor holding an allowed Claim may opt into      the Petition Date, not to exceed $250 each, in a
Class 6.                                            single distribution within thirty days following the
                                                    Effective Date of the Plan in full satisfaction of such
The Debtor estimates that the amount of the         Claim.
Allowed Class 6 Claim is $1,900.




Class 7: General Unsecured Claims                   Impaired; Entitled to Vote                                  100%

Class 7 consists Allowed General Unsecured          These Claims shall be treated as unsecured
Claims, including any Allowed Unsecured Claims      obligations of the Reorganized Debtor. If not sooner
not otherwise classified in this Plan.              paid, each holder of an Allowed Unsecured Claim
                                                    shall be paid in three equal, annual installments of
The Debtor estimates that the amount of the         principal and interest, with interest at 3.25% per
Allowed Class 7 Claim is $6,500.                    annum. The first said payment will be made within
                                                    the first full calendar month following the Effective
                                                    Date with the following two annual payments
                                                    occurring on or before the first and second
                                                    anniversary of the Effective Date.




       MWH: 10413.001; 00019549.3                          12
Case 18-10267          Doc 42     Filed 10/23/18 Entered 10/23/18 20:44:25                  Desc Main
                                  Document      Page 14 of 20



                                      ARTICLE IV
                              OTHER PROVISIONS OF THE PLAN

A.       ADMINISTRATIVE BAR DATE

        In accordance with § 2.2 of the Plan, and except as otherwise ordered by the Bankruptcy
Court (including any order providing for an earlier date), requests for payment of Administrative
Claims, including all applications for final allowance of compensation and reimbursement of
expenses of Professionals incurred before the Confirmation Date, must be filed and served on the
Reorganized Debtor and the Bankruptcy Administrator no later than thirty (30) days after the
Effective Date. Any Person required to file and serve a request for payment of an Administrative
Claim and who fails to timely file and serve such request, shall be forever barred, estopped, and
enjoined from asserting such Claim or participating in distributions under the Plan on account
thereof. The Administrative Claims Bar Date shall not apply to fees and expenses of Professionals
incurred after the Effective Date.

B.       EXECUTORY CONTRACTS

        In accordance with § 5.1 of the Plan, as of the Effective Date, all executory contracts and
unexpired leases of the Debtor that (1) have not previously been assumed or rejected by the Debtor
by Order of the Bankruptcy Court, or (2) are not the subject of a motion to assume/reject pending
on the Confirmation Date, shall be deemed ASSUMED by the Debtor.

         If not otherwise resolved by the parties, the Bankruptcy Court shall determine any dispute
pertaining to the assumption and assignment of any Assumed Agreement. In accordance with § 5.4
of the Plan and except to the extent a prior order of the Bankruptcy Court provided for an earlier
date, in which case such earlier date shall control, all proofs of claim with respect to Claims arising
from the rejection of executory contracts or unexpired leases shall be filed with the Bankruptcy
Court within thirty (30) days after the earlier of (1) the date of service of notice of entry of an order
of the Bankruptcy Court approving such rejection, or (2) the date of service of notice of the
Confirmation Date, if such executory contract or unexpired lease has been rejected pursuant to the
Plan. Any Claims not filed within such time shall be released and discharged and forever barred
from assertion against the Debtor, the Estate, and the Reorganized Debtor.

C.       RETAINED CAUSES OF ACTION

         Except as otherwise specifically provided in the Plan, the Reorganized Debtor shall retain
all rights and is authorized to commence and pursue, as the Reorganized Debtor deems appropriate,
any and all claims, causes of action, objections, and defenses, including, but not limited to,
Avoidance Actions, whether arising before or after the Petition Date, in any court or other tribunal
including, without limitation, in an adversary proceeding filed in the Chapter 11 Case, and
including but not limited to, the claims and causes of action specified in the Plan or in any Plan
exhibit.

D.       DISTRIBUTIONS

        All Distributions made under the Plan will be made as outlined above and as set forth
specifically in Articles 3 and 6 of the Plan.




MWH: 10413.001; 00019549.3                         13
Case 18-10267          Doc 42    Filed 10/23/18 Entered 10/23/18 20:44:25                 Desc Main
                                 Document      Page 15 of 20


E.       OBJECTIONS TO CLAIMS

        Following the Effective Date, the Reorganized Debtor shall be authorized to object to, or to
succeed or otherwise join any objection filed by the Debtor prior to the Effective Date, Claims so
as to have the Bankruptcy Court determine the amounts to be allowed, if any, of such Claims and
thus paid pursuant to the Plan. Objections to Claims shall be filed with the Bankruptcy Court and
served upon the holders of such Claims no later than one hundred and twenty (120) days after the
Effective Date; provided, however, that this deadline may be extended by ex parte motion by the
Reorganized Debtor. An objection to the allowance of a Claim by the Reorganized Debtor must be
filed with the Bankruptcy Court and served upon the holder of the Claim and all parties who have
requested notice.

        Notwithstanding the foregoing, unless an order of the Bankruptcy Court specifically
provides for a later date, any proof of claim for pre-petition debts of the Debtor filed after the
Confirmation Date shall be automatically disallowed as a late-filed claim, without any action by the
Reorganized Debtor, unless and until the party filing such Claim obtains (i) the written consent of
the Reorganized Debtor to file such Claim late, or (ii) approval from the Bankruptcy Court upon
notice to the Reorganized Debtor that permits the late filing of the Claim, in which event, the
Reorganized Debtor shall have 120 days from the date of such written consent or order to object to
such Claim, which deadline may be extended by the Bankruptcy Court upon motion of the
Reorganized Debtor.

         Prior to the Effective Date, the Debtor shall litigate to judgment, propose settlements of, or
withdraw objections to such Disputed Claims asserted against it as the Debtor may choose. From
and after the Effective Date, the Reorganized Debtor shall litigate to judgment, propose settlements
of, or withdraw objections to all Disputed Claims. Prior to the expiration of thirty (30) days from
the date of service of the objection, the Claimant whose Claim was the subject of the objection
must file a response to the objection with the Bankruptcy Court and serve the response upon the
objecting party and the Reorganized Debtor. If the Claimant whose Claim was the subject of the
objection fails to file and serve its response to the objection within the 30-day response deadline,
the Bankruptcy Court may grant the relief requested in the objection against the non-responding
Claimant without further notice or hearing. All proposed settlements of Disputed Claims shall be
subject to the approval of the Bankruptcy Court after notice and opportunity for a hearing (as that
term is used in § 102(1) of the Bankruptcy Code).

F.       MISCELLANEOUS

         1.       Consummation – Retention of Jurisdiction

         Consummation of the Plan consists of satisfaction of any and all conditions to the
effectiveness of the Plan. Pursuant to Article 12 of the Plan, the Bankruptcy Court will retain
jurisdiction after Confirmation of the Plan to resolve all outstanding matters in the Chapter 11 Case
and with respect to the fulfillment of the obligations of the Reorganized Debtor under the Plan.

         2.       Discharge

                         (a)       Discharge of the Debtor. The consideration distributed under this
         Plan shall be in exchange for, and in complete satisfaction, discharge, release, and
         termination of all Claims of any nature whatsoever against the Debtor and the Estate. The
         Debtor shall be entitled to move for entry of a discharge pursuant § 1141 of the Bankruptcy



MWH: 10413.001; 00019549.3                        14
Case 18-10267          Doc 42    Filed 10/23/18 Entered 10/23/18 20:44:25                 Desc Main
                                 Document      Page 16 of 20


         Code. If such discharge is approved by Order of the Bankruptcy Court (the “Discharge
         Order”), the Debtor shall be deemed discharged and released pursuant to § 1141 of the
         Bankruptcy Code from any and all Claims, including but not limited to demands and
         liabilities that arose before the date of the Discharge Order, and all debts of the kind
         specified in section 502(g), 502(h), or 502(i) of the Bankruptcy Code, whether or not (a) a
         proof of claim based upon such debt is filed or deemed filed under § 501 of the Bankruptcy
         Code; (b) a Claim based upon such debt is allowed under § 502 of the Bankruptcy Code; or
         (c) the holder of a Claim based upon such debt has accepted this Plan.

                           (b)     Effect of Discharge. The Discharge Order shall be a judicial
         determination of discharge and termination of all liabilities of and all Claims against the
         Debtor and the Estate, except as otherwise specifically provided in this Plan. Upon the
         entry of the Discharge Order, as to every discharged Claim and other debt of the Debtor,
         the holder of such Claim or other debt of the Debtor shall be permanently enjoined and
         precluded from asserting against the Reorganized Debtor, or against his assets or properties
         or any transferee thereof, any other or further Claim or other debt of the Debtor based upon
         any document, instrument, or act, omission, transaction, or other activity of any kind or
         nature that occurred prior to the entry of the Discharge Order except as expressly set forth
         in the Plan. In the event that, after entry of the Discharge Order, any Person asserts,
         against the Reorganized Debtor or any of his subsidiaries or affiliates, any right to payment
         or equitable remedy for breach of performance which gives rise to a right of payment,
         which right was not asserted prior to the entry of the Discharge Order but is based on any
         act, fact, event, occurrence, or omission, by or relating to the Debtor as they existed before
         the entry of the Discharge Order, and in the further event that such right is determined by
         the Bankruptcy Court (a) not to have been discharged pursuant to the provisions of § 1141
         of the Bankruptcy Code and this Plan, and (b) that such right may be asserted against the
         Reorganized Debtor, then, in such circumstances the holder of such right shall be entitled
         to receive from the Reorganized Debtor value equivalent to that such holder would have
         received if such right had been asserted against the Debtor before the Confirmation Date
         and only to the extent such right would have been an Allowed Claim. Nothing in the Plan,
         this Disclosure Statement, or any Confirmation Order shall have the effect of excepting
         from discharge any Claim that is or would be discharged pursuant to § 1141 of the
         Bankruptcy Code or the Plan.

         3.       Release of Certain Claims and Actions; Related Injunction

        As of and on the Confirmation Date, all Persons who have held, hold, or may hold Claims
against the Debtor and/or the Estate shall be deemed to have waived, released, and discharged all
rights or claims, whether based upon tort, contract or otherwise, which they possessed or may
possess prior to the Effective Date against the Debtor and/or the Estate, except as otherwise
provided for in the Plan (including the documents filed as Schedules or Exhibits to the Plan) or the
Confirmation Order; provided, however, that the foregoing release shall not apply to
nonperformance under the Plan. The Confirmation Order shall constitute a permanent injunction
effectuating these releases, such that all Persons who have held, hold, or may hold Claims against
the Debtor and/or the Estate shall be expressly prohibited from taking any action to enforce such
Claims against the Reorganized Debtor or his property, or any transferee of such property.




MWH: 10413.001; 00019549.3                        15
Case 18-10267          Doc 42    Filed 10/23/18 Entered 10/23/18 20:44:25                 Desc Main
                                 Document      Page 17 of 20


         4.       Conditions Precedent to Confirmation

       The Plan shall not be confirmed unless and until the Bankruptcy Court has entered the
Confirmation Order.

         5.       Conditions Precedent to the Effective Date

        The Plan shall not become effective and operative unless and until the Effective Date
occurs. The Effective Date shall occur upon the earlier of: (i) the Business Day that is 30 days after
entry of the Confirmation Order; or (b) satisfaction of the other conditions set forth in Article 10 of
the Plan are satisfied.

                                       ARTICLE V
                                CONFIRMATION OF THE PLAN

A.       FEASIBILITY

         Section 1129(a) of the Bankruptcy Code requires a judicial determination that confirmation
of the Plan will not likely be followed by liquidation or the need for further financial reorganization
of the Debtor unless liquidation is contemplated under the Plan. In connection therewith, the
Debtor is confident that there will be sufficient funds available to satisfy the minimum distributions
required under § 1129(a)(9) of the Bankruptcy Code and the obligations of the Reorganized Debtor
from the sources identified in the Plan, including, but not necessarily limited to, the Debtor’s
projected disposable income. A calculation of the Debtor’s post-confirmation projected income
and expenses is attached hereto as Exhibit B.

 B.      ACCEPTANCE

        As a condition to Confirmation of the Plan, § 1129(a) of the Bankruptcy Code, with certain
exceptions, requires that each impaired Class accept the Plan. In general, a class is “impaired” if
the legal, equitable, or contractual rights attaching to the Claims of that class are modified, other
than by curing defaults and reinstating maturities or by payment in full in cash.

        The Bankruptcy Code defines acceptance of a plan (a) by a class of creditors entitled to
vote thereon as acceptance by holders of two-thirds in dollar amount and a majority in number of
Allowed Claims in that class and (b) by a class of equity holders entitled to vote thereon by
acceptance two-thirds in amount of such interests. Each calculation, however, includes only those
holders of Allowed Claims who actually vote to accept or reject the Plan.

        Under § 1126(f) of the Bankruptcy Code, classes of Allowed Claims that are not
“impaired” under the Plan are conclusively deemed to have accepted the Plan. Under § 1126(g) of
the Bankruptcy Code, classes that receive no distributions under the Plan are conclusively deemed
to have rejected the Plan. For these reasons, acceptances of the Plan are being solicited from all
Classes impaired pursuant to the Plan, if any.

C.       NON-ACCEPTANCE AND CRAM DOWN

        If any Class of impaired Claims fails to accept the Plan, the Debtor will seek to effect a
“cram down” on such dissenting Class and all Classes that are junior to such dissenting Class under
§ 1129(b) of the Bankruptcy Code. The Debtor also reserves the right to amend the Plan and
request the Bankruptcy Court to confirm the Plan as further amended. If an amendment to the Plan


MWH: 10413.001; 00019549.3                        16
Case 18-10267          Doc 42    Filed 10/23/18 Entered 10/23/18 20:44:25                 Desc Main
                                 Document      Page 18 of 20


is material, the Debtor may have to re-solicit acceptances from any Class negatively affected by the
change(s), unless that Class can be deemed to have accepted or rejected the Plan.

        The Plan’s treatment of Classes is consistent with the foregoing. Consequently, the Debtor
believes that if any of the holders in Classes that are impaired reject the Plan, the Plan may be
confirmed over such opposition. Pursuant to § 1129(b) of the Bankruptcy Code, the Debtor will
seek Confirmation of the Plan, notwithstanding the possible rejection of the Plan by holders of
Claims in any class.

D.       BEST INTERESTS TEST - - LIQUIDATION ANALYSIS

         Notwithstanding acceptance of the Plan in accordance with Section 1126 of the Bankruptcy
Code, the Bankruptcy Court must find that each member of an impaired class of creditors has each
accepted the Plan, or will receive or retain property of a value, as of the Effective Date of the Plan,
that is not less than the amount such creditor or interest holder would have received or retained if
the Estate was liquidated under Chapter 7 of the Bankruptcy Code. The Debtor believes that the
Plan complies with this “best interests” test.

         To determine what Creditors would receive if the Debtor’s Estate were liquidated under
Chapter 7, the dollar amount that would be generated from the liquidation of the Debtor’s assets
must be considered. The amount that would be available for the satisfaction of Claims would
consist of the Debtor’s interest in the net proceeds resulting from the disposition of the Estate’s
assets. The Estate’s interest would necessarily be reduced by the amount of any secured claims, the
costs and expenses of liquidation, and such additional administrative or priority Claims that may
result from the liquidation of the Estate assets. These calculations are set forth in a hypothetical
liquidation analysis attached hereto as Exhibit C.

         The Debtor asserts that conversion of the Chapter 11 Case to a case administered under
Chapter 7 of the Bankruptcy Code, followed by liquidation, would involve greater expense and risk
than the reorganization contemplated by the Plan. For example, conversion of the Chapter 11 Case
would require the appointment of a trustee to conduct the liquidation of the Estate. Such a trustee
would likely have limited knowledge of the Chapter 11 Case and the Debtor’s records, assets, or
business affairs. The fees charged by a Chapter 7 trustee and any professionals he or she would
hire (such as legal counsel, accountants, appraisers, brokers, and the like) could impose additional
administrative costs on the Estate that will not be incurred under the Plan, and which would be paid
ahead of allowed administrative and priority Claims. When coupled with the inevitable delay
caused by the appointment of a Chapter 7 trustee and retention of the trustee’s professionals,
distributions to Creditors that would otherwise be made on or after the Effective Date of the Plan
necessarily would be delayed for an indefinite period.

        Note that Exhibit C reflects a hypothetical liquidation analysis of the Debtor’s Estate. This
analysis is based on assumptions that the Debtor believes to be reasonable based on the best
information available. However, there are economic, legal, and other uncertainties that could
change the forecasted results in an actual liquidation.

         Creditors will receive more under the Plan than they would receive in a Chapter 7
liquidation. Accordingly, the Debtor believes that confirmation of the Plan is in the best interests
of Creditors and fully complies with the statutory requirements of the Bankruptcy Code.




MWH: 10413.001; 00019549.3                        17
Case 18-10267          Doc 42    Filed 10/23/18 Entered 10/23/18 20:44:25                Desc Main
                                 Document      Page 19 of 20


                                    ARTICLE VI
                      MATERIAL UNCERTANITIES AND RISK FACTORS

         Holders of Claims against the Debtor and the Estate should read and carefully consider the
risk factors set forth below, as well as other information set forth in the Disclosure Statement (and
the documents delivered together herewith and/or incorporated herein). These risk factors should
not, however, be regarded as constituting the only risks involved in connection with the Plan and its
implementation.

A.       CERTAIN DISPUTED CLAIMS

        The feasibility of the Plan is predicated upon the levels of the Claims not being materially
in excess of the amounts estimated herein and in the Plan. If such claims are substantially in excess
of the estimated amounts, the Debtor’s ability to satisfy the payment obligations under the Plan
could be impacted. Moreover, the stated amounts of Claims in each Class listed above are merely
estimates based on the amounts listed on the Debtor’s Schedules. All amounts are subject to
change upon the completion of the claims review and objection process.

B.       CONDITIONS TO CONFIRMATION AND EFFECTIVE DATE

        As more fully discussed in the Plan, if certain conditions precedent to Confirmation and the
Effective Date are not satisfied, the Plan may be withdrawn and the Confirmation Order vacated.

 C.      CERTAIN TAX MATTERS

        The Debtor is unaware of any material federal income tax consequences to the Debtor or
the holders of Claims resulting from the Plan. However, nothing in the Plan or the Disclosure
Statement should be construed as a representation, warranty, or advice concerning any such tax
consequences.

                                          ARTICLE VII
                                          CONCLUSION

         For the reasons set forth in this Disclosure Statement, the Debtor believes that confirmation
and consummation of the Plan is preferable to all other alternatives. The Debtor thus urges all
Creditors entitled to vote to accept the Plan and to evidence such acceptance by returning their
ballots so that they will be received by ________, 2018.

Dated: Charlotte, North Carolina
  October 23, 2018

                                         Respectfully submitted,

                                                  /s/ George B. Hyler
                                         George B. Hyler, Jr




MWH: 10413.001; 00019549.3                        18
Case 18-10267          Doc 42   Filed 10/23/18 Entered 10/23/18 20:44:25   Desc Main
                                Document      Page 20 of 20



                                      MOON WRIGHT & HOUSTON, PLLC

                                      /s/ Richard S. Wright
                                      Richard S. Wright (Bar No. 24622)
                                      Cole Hayes (Bar No. 44443)
                                      121 West Trade Street, Suite 1950
                                      Charlotte, North Carolina 28202
                                      Telephone: (704) 944-6560
                                      Counsel for the Debtor




MWH: 10413.001; 00019549.3                   19
